               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Robert Winburn, a.k.a. Scott
Libby,
                                     Case No. 19-cv-12226
                      Petitioner,
                                     Judith E. Levy
v.                                   United States District Judge

Kevin Lindsey,                       Mag. Judge David R. Grand

                      Defendant.

________________________________/

      OPINION AND ORDER DISMISSING PETITON FOR
              WRIT OF HABEAS CORPUS [1]

     On July 29, 2019, petitioner Robert Winburn filed this action in

federal court. Without addressing the merits of Winburn’s complaint, the

Court declines to exercise jurisdiction under the Younger abstention

doctrine and dismisses the complaint without prejudice.

     I.    Background

     Winburn is currently in custody of the Michigan Department of

Corrections at the G. Robert Cotton Correctional Facility in Jackson,

Michigan. (ECF No. 1, PageID.1–2.). Winburn is also a pretrial detainee

in Washtenaw County charged with first-degree home invasion, armed
robbery, and conspiracy to commit first-degree home invasion. (ECF No.

1, PageID.4–5.) Winburn has previously filed a habeas petition in this

Court challenging the pending charges on double jeopardy grounds. See

Libby v. Lindsey, Case No. 18-cv-13842 (E.D. Mich. Dec. 12, 2018), ECF

No. 1. No decision has been rendered in that case.

     On June 21, 2019, the state trial court, noting that “Defendant’s

actions are interfering with the ability of the court to conclude a trial of

his case,” entered an order enjoining Winburn “during the pendency of

this case from filing any complaint or grievance in this court, with the

Attorney Grievance Commission, or any court against his appointed

counsel until trial of this case is concluded.” Order Enjoining Defendant,

People v. Robert Winburn, Case No. 17-654-FC, (Washtenaw Cty. Trial

Ct. June 21, 2019) (hereinafter “Order Enjoining Defendant”). Winburn

subsequently filed this petition seeking relief from the Order Enjoining

Defendant. (ECF No. 1.) Although Winburn styled this action as a habeas

petition under 28 U.S.C. § 2241, his complaint neither challenges the

conditions or legality of his custody nor seeks relief from Kevin Lindsey,

the nominal defendant. (Id.) Instead, Winburn raises a constitutional

challenge to the Order Enjoining Defendant, alleging that because of it


                                     2
“he is deprived of his First Amendment Free Speech, and right of Petition

Clause rights.” (Id. at PageID.4–5.) Properly read, the complaint is not a

habeas action but a civil rights action seeking to enjoin the state trial

court for deprivation of Winburn’s First Amendment rights. Accordingly,

the Court reconstrues Winburn’s habeas petition as a claim for

declaratory and injunctive relief under 42 U.S.C. § 1983. See Brown v.

Mills, 639 F.3d 733, 734 (6th Cir. 2011) (noting that a district court

reconstrued a pro se prisoner’s habeas petition as a civil rights action).

     II.   Legal Standard

     Although federal courts generally “are obliged to decide cases

within the scope of federal jurisdiction,” when a suit “threatens undue

interference with state proceedings. . . the proper course is for the federal

court to abstain from entertaining the action.” Aaron v. O’Conner, 914

F.3d 1010, 1016 (6th Cir. 2019) (citing Sprint Commc’ns v. Jacob, 571

U.S. 69, 72 (2013)). In Younger v. Harris, 401 U.S. 37 (1971), the Supreme

Court held that “absent extraordinary circumstances, federal courts

should not enjoin pending state criminal prosecutions.” New Orleans

Pub. Serv., Inc. v. Council, 491 U.S. 350, 364 (1989). This doctrine, known

as Younger abstention, is grounded in the bedrock principle that our


                                     3
nation is comprised of many smaller sovereigns and guided by a deep

respect for state functions. Younger, 401 U.S. at 44. As the Sixth Circuit

has recognized, the exercise of Younger abstention is appropriate “when

the state proceeding 1) is currently pending, 2) involves an important

state interest, and 3) affords the plaintiff an adequate opportunity to

raise constitutional claims.” Coles v. Granville, 448 F.3d 853, 865 (6th

Cir. 2006) (citing Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n,

457 U.S. 423, 432 (1982)). Each of the three criteria counseling Younger

abstention is present here.

     III. Analysis

     Plaintiff’s criminal prosecution is currently pending in state court,

satisfying the first criterion. See Fed. Exp. Corp. v. Tenn. Pub. Serv.

Comm’n, 925 F.2d 962 (6th Cir. 1992) (“Under this rule, if a state

proceeding is pending at the time the action is filed in federal court, the

first criteria for Younger abstention is satisfied.”) A criminal prosecution

is exactly the kind of state proceeding envisioned by Younger; indeed,

Younger itself dealt with a state criminal prosecution. Younger, 401 U.S.

at 43.




                                     4
     Second, a criminal prosecution unquestionably involves important

state interests. Again, this type of proceeding was exactly the kind of

proceeding at issue in Younger. Id. As the Sixth Circuit recognizes, “state

criminal prosecutions have traditionally been considered an arena in

which federal courts decline to interfere.” Leveye v. Metro. Pub. Def.’s

Office, 73 Fed.Appx. 792, 794 (6th Cir. 2003).

     Third, Winburn has not shown a lack of adequate opportunity to

bring his claims in state court. Winburn has not indicated that he has

either sought to vacate the order in his criminal prosecution or attempted

an interlocutory appeal pursuant to the Michigan Court Rules. See

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 16 (1987) (“[W]hen a litigant has

not attempted to present his federal claims in related state-court

proceedings, a federal court should assume that state procedures will

afford an adequate remedy, in the absence of unambiguous authority to

the contrary.”); Kelm v. Hyatt, 44 F.3d 415, 421 (6th Cir. 1995) (claimant

must prove inadequacy of state court procedures to warrant federal court

intervention). Winburn has demonstrated his knowledge of state court

sources of relief. He has previously sought interlocutory appeal of issues

in the underlying state court proceeding. See Libby v. Lindsey, Case 18-


                                    5
cv-13842 (E.D. Mich., Mar. 18, 2019), ECF No. 14, PageID.201

(describing previous attempt by Winburn to bring interlocutory appeal).

Thus, the third criterion is present.

     Finally, Winburn is not facing a risk of irreparable injury that could

nonetheless justify federal court intervention. See Fuller v. Jolly, 41 Fed.

App’x 821, 822 (6th Cir. 2002) (finding that Younger prevents federal

interference absent “great, immediate and irreparable injury”). The

Order Enjoining Defendant does not completely foreclose Winburn from

remedying his concerns regarding the effectiveness of counsel. Winburn

is enjoined from filing an attorney grievance only “until trial of this case

is concluded.” Order Enjoining Defendant. Winburn may file attorney

grievances if he so wishes the moment his trial has concluded.

Additionally, the order allows Winburn to “file an in pro per motion to

discharge his attorney.” Thus, Winburn is not at risk of experiencing

irreparable injury.

     Because exercising jurisdiction in this case would involve

interfering in a pending criminal prosecution involving important state

interests and Winburn has an adequate opportunity to raise his




                                        6
constitutional claims in state court, this Court declines to exercise

jurisdiction.

   I.     Conclusion

        For the reasons set forth above, the petition (ECF No. 1) is

DISMISSED without prejudice. It is further ORDERED that an appeal

from this decision would be frivolous and could not be taken in good faith.

28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445

(1962). For the same reason, leave to appeal in forma pauperis is

DENIED.

        IT IS SO ORDERED.

Dated: September 16, 2019               s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 16, 2019.
                                        s/Shawna Burns
                                        SHAWNA BURNS
                                        Case Manager




                                    7
